DETAILED ACTION
Election/Restrictions
Applicant's election of the generic refill in the reply filed on 1/18/22 is acknowledged; applicant’s most recent amendment appears to be attempting to claim features of the non-elected appliance in claim 11, which is improper because the appliance was not elected for prosecution. 
Claim 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: recites “the retaining projection being longer than the positioning finger”; however, this directly contradicts applicant’s own figures and disclosure, which illustrate the positioning finger being longer than the hook shaped retaining projection (see Fig 12), making it unclear what portion of the profile element constitutes this “hook shaped retaining projection” because based on applicant’s Figure 12, the positioning finger has a greater length than the hook shaped projection. For examination purposes, the claim will be treated as reciting “the finger being longer than the hook shaped retaining projection”. While applicant argues the hook is longer than the finger, this is incorrect because the hook shaped end (23) is not longer than the finger (80, see below annotations). Clarification or correction is requested.  

    PNG
    media_image1.png
    197
    545
    media_image1.png
    Greyscale

Claim 10: recites “the refill comprising a mobile element configured to project into the space between the two profile elements”, but without setting forth any structural relationship between either of the profile elements and this “mobile element” and based on applicant’s own disclosure, this “mobile element” is part of one of the profile elements and is not an entirely separate piece as applicant appears to claim. Furthermore, the new amendment recites that the mobile element projects into the space between the two profile elements, but that does not appear to be what is illustrated by applicant. The space between the profile elements ends prior to the mobile element (33) so the mobile element does not appear to “project into the space between the profile elements” where one of the profile elements includes the finger and the other includes the hook projection. The mobile element instead appears to project above one of the profile elements (14) and takes the place of the other of the profile elements carrying the hook (23, see below annotations). Clarification or correction is requested.  

    PNG
    media_image2.png
    228
    545
    media_image2.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fixing means” in claims 1 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halmut (WO 2017021202).
Claim 1: Halmut discloses a refill (see Fig 5) for an appliance (10), the refill comprising: a body (30+32) containing hair clippings (108) which constitute “a product” and hair clippings are known to be applied to a person’s thinning hair to make it look fuller so this could constitute “a product to be applied” and the body extends along a longitudinal axis, and a fixing means extending on the body and able to collaborate with the appliance, the fixing means comprising two profile elements (66) extending along the longitudinal axis of the body and able to engage in an insertion guide (see Fig 9) of the appliance and a space is defined between the profile elements (see Fig 6) extending along the longitudinal axis of the body; one of the profile elements comprising at its rear end a hook shaped retaining projection (70, see annotations) that projects at the rear end along the longitudinal axis of the body and that engages with a clip of the appliance and the other profile element having at its rear end a positioning finger (see annotations) that projects from the rear end along the longitudinal axis of the body that can make the refill easier to position when inserted in the appliance (see Figs 5-6 & 9 & annotations). 

    PNG
    media_image3.png
    275
    487
    media_image3.png
    Greyscale

Claim 2: Halmut discloses the profile elements extending in the direction of insertion of the refill as it is fitted into the appliance (see Fig 9). 
Claim 5: Halmut illustrates the positioning finger (see annotations) having at least one chamfer (see Fig 6). 
Claim 6: Halmut discloses the positioning finger being longer in the longitudinal direction of the profile elements than the hook shaped retaining projection (see Fig 6). 
Claim 7: Halmut discloses the refill being made of plastic (Page 9, paragraph 2).
Claim 8: Halmut discloses the refill comprising an applicator member in the form of a series of tines/ribs (40 & 80) that can be interpreted as capable of applying a product since this language is broad (see Figs 5-6). 
Claim 9: Halmut discloses the refill having no porous applicator member, which as best understood meets the claim limitations because they are broad. 
Claim 10: Halmut discloses the refill including a mobile element in the form of a second flexible hook (70) on the opposite/other profile member and since this hook flexes to snap lock the refill in place (Page 14, 30-Page 15, 2), so it is configured to project into the space between the two profile elements and the hook moves from an inactive flexed position where it is set back from the space between the profile elements and an active position where it projects into the space (when not flexed and engaged). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmut (WO 2017021202).
Claim 4: Halmut discloses the invention of claim 1 and further discloses the fixing means having in cross section, the overall shape of two “F”s facing each other (see annotations). Halmut discloses the invention essentially as claimed except for the two “F”s facing away from each other, which would result in a slotted T cross-sectional shape. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fixing means of Halmut by reversing the profile elements such that the “F” shape faces outwardly for each profile element rather than inwardly, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A).  As discussed above, this outward facing reversal would result in the fixing means having an overall cross-sectional shape of a T slotted in its middle as claimed. 

    PNG
    media_image4.png
    275
    493
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive.
Applicant argues that the “finger” and “hook” are on the same profile element and not on different profile elements, but this appears to be a misunderstanding of the rejection.  As repeated below for clarity, each profile element includes a finger and a hook, so one can choose either one of the profile elements to be the one carrying the hook and the other carrying a finger. The claims recite “comprising” so the cited prior art can disclose two fingers, two hooks, and two profile elements as taught by Halmut. 

    PNG
    media_image3.png
    275
    487
    media_image3.png
    Greyscale

Applicant then argues that the hook does not project at the rear end of the profile element; however, the office respectfully disagrees (see below annotations). 

    PNG
    media_image5.png
    284
    524
    media_image5.png
    Greyscale

Applicant argues that Halmut does not suggest the body contain a product; however, as addressed in the above rejection, the body is configured to contain hair particles, which are capable of being applied to a thinning spot of hair on a user and the term “product” is broad. Applicant can overcome this rejection by amending the claims to require an impregnated felt member. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772